 

 

 

 

Case 4:20-cv-00207 Document1 Filed on 01/21/20 in TXSD Page 1 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

United States Courts

UNITED STATES DISTRICT COURT Southern Dstt of Texas
for the Southern J AN 9 1 2020

David J. Bradley, Clerk of
District of Texas Court

Houston Division

Case No.

 

. (to be filled in by the Clerk’s Office)
Kevin Andrew Powe

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

 

 

Jury Trial: (check one) Yes NoJV

Patricia Ann Stephens, Judge of the Alabama 10°
Judicial Circuit
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

ee ee oh ae ae ee eo a

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

needed.
Name Kevin Andrew Powe
Street Address 12203 Lakewood Glen CT Be
City and County Cypress/Harris
State and Zip Code=  Texas7742900 OO -

 

Page | of 7
Case 4:20-cv-00207 Document1 Filed on 01/21/20 in TXSD Page 2 of 7

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

Telephone Number (205) 422-6825
E-mail Address powekv@aim.com

 

B. The Defendant(s)

- Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Patricia Ann Stephens

Job or Title (if known) Circuit Judge, Jefferson County, Alabama

Street Address 2124 7th Avenue North, Suite 210 /
City and County —-Birmingham/Jefferson

State and Zip Code Alabama 35203

Telephone Number (205) 325-5406 -

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

Street Address

 

City and County

 

 

State and Zip Code

 

Telephone Number

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County

 

State and Zip Code

 

Page 2 of 7

 
Case 4:20-cv-00207 Document1 Filed on 01/21/20 in TXSD_ Page 3 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

Telephone Number

 

E-mail Address (if known)

 

 

Defendant No. 4

Name

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number
E-mail Address (if known)

 

i. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

 

 

What is the basis for federal court jurisdiction? (check all that apply)

 

Federal question / Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.

42 U.S.C. § 1983
U.S. Const. Amend. V (Due Process Clause)
U.S. Const. Amend. XIV, § 1 (Due Process Clause)

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

Page 3 of 7
Case 4:20-cv-00207 Document1 Filed on 01/21/20 in TXSD Page 4 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

a. If the plaintiff is an individual

The plaintiff, (name)

, iS a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name)

under the laws of the State of (name)

, Is incorporated

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the

same information for each additional plaintiff.)
2. The Defendant(s)

a. If the defendant is an individual

The defendant, (name)

the State of (name)

, is a citizen of

. Or is a citizen of

 

(foreign
nation)

 

b. If the defendant is a corporation

The defendant, (name)

, iS incorporated under

 

the laws of the State of (name)

 

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation)

, and has its

 

 

and has its principal place of business in (name)

Page 4 of 7
Case 4:20-cv-00207 Document1 Filed on 01/21/20 in TXSD Page 5 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write a
short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Claim 1: On August 3, 2017, the Plaintiff in this civil suit was summoned from Texas to appear at a rule nisi
hearing in Birmingham, AL to answer charges of civil contempt for unfounded claims of owing almost
$250,000 in child support arrearages. Patricia A. Stephens acting under color of law as judge knowingly and
maliciously violated Constitutional due process by imposing a sentence of 315 days in jail for civil contempt
without a trial based only on the false statements and the fraudulent, manufactured evidence of a prosecuting
attorney although sufficient evidence was presented in court that the allegations were entirely false. This
sentence was agreed by all parties and ordered to be removed, purging contempt, if a monthly payment of $550
was made from that point forward and a hearing for determination of compliance was set six months afterwards.

Claim 2: On February 1, 2018, the Defendant of this Federal civil suit, Stephens, violated Constitutional due
process once again by remanding the Plaintiff to custody to begin serving the originally imposed sentence
without a trial, although the August 2017 binding memorandum agreement was followed exactly and was
proven in court on the date of this hearing. In addition, Stephens ordered $10,000 to be paid to the Plaintiff's
attorney in full as condition of release from custody, resulting in the unlawful deprivation of liberty and

property.

 

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive money
damages.

Page 5 of 7
Case 4:20-cv-00207 Document1 Filed on 01/21/20 in TXSD Page 6 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

The Plaintiff asks the court to award monetary damages for financial losses suffered directly and indirectly from
the Defendant’s unwillingness or inability to conduct herself as an impartial adjudicator with integrity in legal
proceedings as a duly elected judge. The court is also asked to award punitive damages for gross indifference to
constitutionally protected civil rights of due process in clear and reprehensible violation of her Oath of Office.
The sum of these damages is $527,353. As the veracity of the Plaintiff's complaint is a matter of public record
and the U.S. Supreme Court bars the defense of qualified immunity to § 1983 because constitutional laws were
knowingly and maliciously violated in bad faith under color of law, a defense of opposition would be inherently
dubious and frivolous, unnecessarily prolonging this proceeding. Therefore, the Plaintiff asks for treble
damages in the amount of $1,582,059 if this suit goes to trial.

Unlawful court ordered payment $10,000

Attorneys’ fees $6,493
CPA Services $4,025
Legal Research $7,100
Federal Court Costs $1,305
Punitive $250,000
Lost Future Wages $248,430
Total without trial $527,353
Trial award total $1,582,059

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: January 21, 2020

   

Signature of Plaintiff

Printed Name of Plaintiff “Kevin Andrew Powe

B. For Attorneys

Date of signing:

Page 6 of 7

 
Case 4:20-cv-00207 Document1 Filed on 01/21/20 in TXSD Page 7 of 7

Pro Se i (Rev. 12/16) Complaint for a Civil Case

 

Page 7 of 7

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 
